
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 818
		IN THE HOUSE OF REPRESENTATIVES
		
			November 27, 2012
			Mr. Kissell (for
			 himself, Mr. Price of North Carolina,
			 Mr. Watt, Mr. Shuler, Mr.
			 Rahall, Mr. Cooper,
			 Mr. Hastings of Florida,
			 Mr. Harper,
			 Mr. Michaud, and
			 Ms. Jackson Lee of Texas) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designating January
		  8th as Elvis Presley Day.
	
	
		Whereas Elvis Aaron Presley was born in Tupelo
			 Mississippi, on January 8, 1935, and began his singing career in 1954 with the
			 legendary Sun Records label in Memphis, Tennessee;
		Whereas Elvis Presley remains one of the most famous
			 American entertainers of all time whose influence on music and whose cultural
			 impact continues today;
		Whereas Elvis Presley recorded more than 750 songs and
			 sold more than one billion records worldwide;
		Whereas Elvis Presley received 14 Grammy nominations and
			 three awards from the National Academy of Recording Arts & Sciences and the
			 Grammy Lifetime Achievement Award at age 36;
		Whereas Elvis Presley honorably served in the United
			 States Army;
		Whereas Elvis Presley is hailed as the King of Rock
			 and Roll;
		Whereas Elvis Presley often shared his success with the
			 less fortunate through benefit concerts and contributions to charity;
		Whereas Elvis Presley exemplified the American dream by
			 pulling himself up from poverty through hard work and personal talent;
		Whereas Elvis Presley was featured in the first worldwide
			 television broadcast, Aloha from Hawaii, which was eventually seen by more than
			 a billion people;
		Whereas according to the National Archives, the most
			 requested item from the Archives is a photograph of Elvis Presley shaking hands
			 with President Nixon during a visit to the White House;
		Whereas Elvis Presley died at his Memphis home,
			 Graceland, on August 16, 1977;
		Whereas Graceland welcomes more than 600,000 visitors each
			 year and is the most famous home in America after the White House;
		Whereas in 2006, Interior Secretary Gail Norton
			 designated Graceland as a National Historic Landmark;
		Whereas in a time when the trade deficits of the United
			 States continue to grow, the sustained export of American music and culture is
			 a uniquely American product that can never be replaced by foreign
			 competitors;
		Whereas in 1993, the United States Postal Service issued a
			 first class stamp featuring an image of Elvis Presley which became the most
			 popular stamp in United States history; and
		Whereas no national holiday celebrates the birthday of an
			 American cultural icon: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of Elvis Presley Day; and
			(2)encourages the people of the United States,
			 Federal, State, and local governments, and interested groups to observe Elvis
			 Presley Day.
			
